Citation Nr: 1647362	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-12 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to an increased rating for left ear hearing loss currently evaluated as non-compensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1982 to November 1982 and November 1990 to June 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the Board at a September 2013 hearing in Little Rock; a transcript of the hearing has been associated with the claims file.  These matters were previously remanded by the Board in May 2014.

In the May 2014 Remand, the Board referred the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for headaches and shortness of breath; the Board also referred the issues of entitlement to service connection for high blood pressure, high cholesterol, and heel and foot problems.  The Veteran raised these matters  in a November 2009 statement but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board lacks jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Board regrets the additional delay in this case but finds that further development is necessary.  A January 1997 record from the Kansas City VA Medical Center (VAMC) notes that the Veteran received treatment for posttraumatic stress disorder (PTSD) at the Topeka VAMC.  Records from the Topeka VAMC have not been associated with the claims file and must be obtained on remand.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the record indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA), as demonstrated by a VA SSA Inquiry noting an SSA claim denial and a May 2002 records request received from SSA.  VA has a duty to "fully and sympathetically develop the veteran's claim" and obtain SSA records where "a reasonable possibility exists that the records are relevant to the veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Because the May 2002 SSA record request inquired after records from 1996, when the Veteran was receiving mental health treatment, the Board finds there is a reasonable possibility the SSA claim included a psychiatric component.  It is not clear that they do not include information relating to hearing loss.  Records related to the SSA claim may therefore be relevant to the current matter. 

Finally, the Veteran testified at the September 2013 hearing that he took medication for PTSD and that a Dr. Z. had diagnosed PTSD.  The May 2014 Remand directed the AOJ to obtain complete updated VA and private records; the AOJ sent June 2014 and October 2014 letters requesting this information but the Veteran has not responded.  The Veteran should be given an additional opportunity to provide these records or authorize VA to obtain them. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional evidence in support of his claims, to include treatment by Dr. Z.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the AOJ must obtain complete treatment records from the Topeka VAMC, to include PTSD treatment prior to and from January 1997.

All efforts to procure the records must be documented in the claims file. 

2.  Contact the SSA and obtain copies of all disability determinations, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file. All efforts to procure these records must be documented in the claims file.

3.  If the directions above produce additional relevant evidence, obtain a VA examination addressing service connection for  PTSD and/or other pertinent psychiatric disorders. 

4.  Readjudicate the Veteran's claim on appeal.  If the benefit is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







